Citation Nr: 0111609	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 17, 1999 for a grant of a 60 percent rating for 
service-connected chronic low back strain with herniated 
nucleus pulposus.

2.  Entitlement to an earlier effective date prior to 
February 17, 1999 for a grant of a total rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
an increased rating, from 40 percent to 60 percent, for 
service-connected chronic low back strain with herniated 
nucleus pulposus, effective from June 21, 1999.  Based on 
this increased rating allowance, the RO granted his claim for 
a TDIU, also effective from June 21, 1999.  The veteran filed 
a timely appeal of the effective date assigned to the awards 
and sought an earlier effective date for each.  In the course 
of the appeal, the RO granted the appellant an effective date 
of February 17, 1999, for both the increased rating award and 
the TDIU in a December 2000 decision.  The veteran expressed 
dissatisfaction with the February 17, 1999 effective date and 
continued his appeal.

 
FINDINGS OF FACT

1.  The veteran filed an informal claim for an increased 
rating for service-connected disability (to include a TDIU) 
on February 17, 1999.

2.  Formal claims for an increased rating for service-
connected chronic low back strain with herniated nucleus 
pulposus and a TDIU were received by VA in June 1999.

3.  It is not factually ascertainable that the veteran's 
service-connected chronic low back strain with herniated 
nucleus pulposus was manifested by symptoms of pronounced 
intervertebral disc syndrome, or that it otherwise rendered 
him individually unemployable prior to February 17, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 17, 
1999 for a 60 percent rating for service-connected chronic 
low back strain with herniated nucleus pulposus have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.155, 3.400, 4.16, 4.71a, Diagnostic Code 5293 
(2000).

2.  The criteria for an effective date prior to February 17, 
1999 for a TDIU have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. §§ 3.155(a), 3.157(b)(1), 
3.400(o)(1)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The case was forwarded to the Board in January 2001.  The 
claims folder indicates, however, that prior to doing so the 
RO did not send correspondence to the veteran and his 
representative notifying them of the changes in the law and 
whether or not sufficient evidentiary development had been 
undertaken to comply with the VCAA.  Notwithstanding this 
omission, the Board has reviewed the claims file and notes 
that all records pertinent to the veteran's appeal have been 
obtained.  All relevant medical records for the period from 
September 1997 to December 1999 have been associated with the 
file, including private and VA medical records reviewed by 
the Social Security Administration (SSA) in the appellant's 
prior claim for SSA disability benefits.  Additionally, all 
documents relating to the procedural history of the veteran's 
claims for a rating increase and TDIU are associated with the 
record.  The Board finds that there is no outstanding 
evidence which should be obtained and so, consequently, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.

The history of the appellant's claim shows that he was 
awarded nonservice-connected pension benefits in a May 1990 
RO rating decision for chronic low back strain, right patella 
fracture with arthritis, limitation of motion of his left 
knee, obesity and arthritis of both hands.  The pension award 
was granted based on evidence showing that he possessed only 
a 10th grade education and that he last worked in 1985 as a 
gasoline station attendant.  

The veteran was granted service connection and a 40 percent 
rating for chronic low back strain with herniated nucleus 
pulposus, L4-5, postoperative, effective from January 29, 
1993 by RO rating decision of August 21, 1997.  He appealed 
the effective date assigned for the service connection award, 
but his appeal was denied in a September 1998 Board decision.  
The veteran submitted a timely notice of intent to appeal the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court) but then subsequently failed to 
prosecute his appeal.  His appeal was thus dismissed by the 
Court in October 1999.

The medical records associated with the veteran's claims 
folder includes the report of a September 1997 VA 
examination.  This shows that the veteran had a history of 
surgery at his L4-5 disc for treatment of herniated nucleus 
pulposus was noted.  The veteran reported that after surgery 
he experienced some loss of balance and some neuropathy in 
the form of slight numbness over the lateral toes and 
difficulty in flexing his 3rd, 4th and 5th toes of both feet, 
and slight numbness along the sciatic distribution along the 
lateral aspect of both lower extremities (but with no 
numbness above the knees).  His discomfort following surgery 
was on a daily basis, but he did not follow any particular 
course of outpatient treatment (i.e., no medication, TENS 
unit, corsets or exercises).  When his back pain was at its 
worst, he preferred to lie flat on the floor.

The veteran was noted to be morbidly obese on objective 
examination and weighed 329 pounds.  Evaluation revealed some 
loss of lumbar lordosis but no paravertebral spasm.  The 
veteran could forward flex to a point within 10 inches of 
touching his fingertips to the floor, at which point he 
experienced some associated mid-back lumbar pain without 
radiation.  Backward extension was to 20 degrees and was 
essentially painless.  Lateral bending was to 70 degrees on 
the right and 60 degrees on the left.  Performing lateral 
bending to the left was noted to have been especially 
uncomfortable due to mid-low back pain.  Lateral rotation was 
to 80 degrees, bilaterally, associated with mild low back 
pain.  He was able to stand on his toes without much 
difficulty.  Straight leg raising was to approximately 30 
degrees, bilaterally, associated with mid-back pain.  Deep 
tendon reflexes were not detectable at the knees and ankles.  
The diagnoses were history of acute lumbosacral strain 
leading to chronic lumbosacral strain during active duty, 
with newly developed sciatic discomfort in 1991 leading to 
diskectomy for herniated nucleus pulposus in 1992, with 
residual chronic low back strain with daily discomfort, mild 
residuals of decreased sensation and perhaps decreased 
strength in the sciatic distribution, bilaterally, and some 
slight loss of balance.

On June 21, 1999, the veteran, via his attorney, submitted 
formal claims for both an increased rating in excess of 40 
percent for his service-connected chronic low back strain 
with herniated nucleus pulposus and a TDIU.  Pursuant to his 
claim, he was scheduled for a VA medical examination in 
December 1999.  The report of this examination shows that his 
service-connected low back disability produced subjective 
complaints of pain in his mid-back region, and that he used a 
wheelchair.  Objective examination of the veteran's spine and 
back revealed no signs of local muscle tenderness or spasm.  
Active straight leg raising was positive at 50 degrees, 
bilaterally, with pain on active range of motion on both 
lower extremities.  Passive straight leg raising was positive 
at 60 degrees, bilaterally.  The examiner noted some signs of 
weakness and evident fatigue in his lower extremities.  
Lumbar range of motion was very restricted.  He was able to 
forward flex only to above his knees, with low back pain 
throughout.  Backward extension was to 5 degrees at maximum.  
Rotation was to 5 degrees at maximum, bilaterally, and 
lateral flexion was to 5 degrees at maximum, bilaterally.  
His obesity was noted to have impeded his range of lumbar 
motion.  The pertinent diagnoses were chronic low back pain 
with degenerative joint disease with herniated nucleus 
pulposus of L4-5 with bilateral diskectomy and partial 
laminectomy.  In his commentary regarding functional loss, 
the examiner stated that the veteran had limitation of lumbar 
motion due to pain on use which could significantly limit his 
functional abilities.  The examiner also remarked that the 
veteran was almost wheelchair-bound because of his low back 
and bilateral knee disabilities.

The report of a VA social survey conducted in December 1999 
shows that the veteran reported that he was last employed 
approximately 13 years earlier and that he quit because of 
his back pain.  He also reported an employment history which 
indicated that he had to quit many jobs because his low back 
symptoms eventually kept him from fulfilling the duties that 
the work entailed.  The assessment was that the veteran was 
lucid and was an accurate historian and that his back 
disability presented a recurring problem in his work history.  
He appeared to have been unemployed for the past several 
years due to chronic back pain.

As previously discussed in the introduction of this decision, 
the veteran was ultimately granted a 60 percent rating for 
his back disability and a TDIU.  Both awards were initially 
made effective on June 17, 1999, based on the date of receipt 
of his formal claims for an increased rating and a TDIU.  
Subsequently, an earlier effective date of February 17, 1999 
was assigned for these awards, based on the date of a VA 
outpatient treatment report which shows that the veteran was 
treated for arthritis and had difficulty walking.  The 
examination report shows that the
veteran was morbidly obese and experienced an increasing 
inability to ambulate with his hand-driven wheelchair.  The 
plan was to refer him for a consultation and evaluation for 
possible use of a powered wheelchair.  In a December 2000 
decision, the RO determined that the February 17, 1999 
outpatient treatment report constituted an informal claim for 
a rating increase under 38 C.F.R. § 3.155 (2000), which was 
subsequently followed within one year by a formal claim for a 
rating increase and a TDIU on June 17, 1999.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase has occurred if the claim is received within 
one year from such date, otherwise the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).  The date of receipt of the veteran's 
formal claims for an increased rating for a low back 
disability and a TDIU was June 21, 1999.  Therefore, based on 
§ 3.400(o)(2), the earliest possible effective date for his 
60 percent rating and TDIU is one year prior to that date, or 
June 21, 1998, if there is objective medical evidence which 
demonstrates that his service-connected low back disorder is 
productive of 60 percent disability, or that his low back 
disorder otherwise renders him individually unemployable.  

Of the medical records obtained, there are no records dated 
prior to February 17, 1999, but on or after June 21, 1998, 
which objectively demonstrate that the veteran's service-
connected low back disability is 60 percent disabling or that 
it is otherwise so disabling as to render him individually 
unemployable.  His back disability is rated under the 
criteria for intervertebral disc syndrome as contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  The schedule 
provides for a 40 percent rating for severe intervertebral 
disc syndrome manifested by recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  However, 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).

The medical examination closest in time to June 1998 is the 
one conducted in September 1997, which shows that the low 
back disability was manifested only by residual chronic low 
back strain with daily discomfort, mild residuals of 
decreased sensation and perhaps decreased strength in the 
sciatic distribution, bilaterally, and some slight loss of 
balance, but with generally good range of motion.  The 
medical report also did not indicate that the veteran was 
individually unemployable due to impairment associated with 
his low back disorder, which was his only service-connected 
disability.  Therefore, the appeal for an earlier effective 
date prior to February 17, 1999 for an award of a TDIU or for 
a 60 percent rating for service-connected chronic low back 
strain with herniated nucleus pulposus based on 38 C.F.R. 
§ 3.400(o)(2) is denied.
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2000).  

A review of the file shows that between the dates of June 21, 
1998, and June 21, 1999, there is no record of medical 
treatment for the service-connected low back disability dated 
earlier than February 17, 1999.  Nor is there any 
documentation which has been received from the veteran which 
could be liberally construed to be a formal claim for an 
increased rating for his low back disability or for a TDIU.  
Therefore, 38 C.F.R. § 3.155 does not provide a basis for an 
effective date earlier than February 17, 1999, for his 60 
percent rating for service-connected chronic low back strain 
with herniated nucleus pulposus or for his TDIU.


ORDER

The appeal for an earlier effective date prior to February 
17, 1999, for an award of a 
60 percent rating for service-connected chronic low back 
strain with herniated nucleus pulposus is denied.

The appeal for an earlier effective date prior to February 
17, 1999, for an award of a 
TDIU is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

